Schuchman, J.
The action is brought to recover of defendant the sum of $2,028.28, the interest of plaintiff’s intestate in the proceeds of certain real estate sold under a judgment of partition and sale, received by him as decedent’s attorney. The defendant claims to have performed services and made disbursements for the decedent aggregating $1,616.80, and admits his liability for the balance. It appears that defendant, as attorney of decedent, counterclaims for his services in said partition action the following items:
*451Thirty-five per cent, of $2,028.................. $709 90
Attorney’s fees paid to Philo P. Safford.......... 350 00
A total of ............................. $1,059 90
while an extra allowance of $500 was already received by him. When such claims are made, it would be an injustice to deprive the adversary of a trial by jury. Defendant’s professional services, which are principally disputed herein, were rendered in one action, and although the bill of items particularizes them, that fact does not bring the action into that class, which becomes referable as involving a “ long account ” within the meaning of the term as it is used in the Code and as it has been construed by the courts. Feeter v. Arkenburgh, 147 N. Y. 237; Randall v. Sherman, 131 id. 669; Spence v. Simis, 137 id. 616; Hedges v. Methodist Protestant Church, 23 App. Div. 347.
Order appealed from reversed, with costs and disbursements, and motion denied, with ten dollars costs.
Coxlax and Hascall, JJ., concur.
Order reversed, with costs. Motion denied, with ten dollars